— Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated December 8, 1982, which, after a hearing, found petitioner guilty of charges of misconduct and/or incompetence and demoted him from his position as chief surface line dispatcher to that of senior surface line dispatcher.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination under review is supported by substantial evidence. Petitioner failed to take any number of steps available *1037to him even after he was warned that the condition of bunching and gapping of buses had to be corrected. His failure to take any action whatsoever to correct the problem, as demonstrated by the evidence, sustains the finding of incompetence. In addition, the evidence is sufficient to sustain the charge that petitioner failed to keep adequate records regarding sick leave abuse. Moreover, in view of the importance of petitioner’s position, the penalty of demotion was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222).
We have reviewed petitioner’s other claims and find them to be without merit. Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.